Exhibit 10.3

SHARE LENDING AGREEMENT

Dated as of September 24, 2007

Among

STANDARD PACIFIC CORP. (“Lender”),

and

CREDIT SUISSE INTERNATIONAL (“Borrower”), represented by CREDIT

SUISSE, NEW YORK BRANCH, as agent for Borrower (“Borrowing Agent”).

This Agreement sets forth the terms and conditions under which Borrower may
borrow from Lender shares of Common Stock.

The parties hereto agree as follows:

Section 1. Certain Definitions. The following capitalized terms shall have the
following meanings:

“Borrowing Termination Date” means the 45th Permitted Borrowing Day after the
date hereof that is a Trading Day.

“Business Day” means a day on which regular trading occurs in the principal
trading market for the Common Stock.

“Cash” means any coin or currency of the United States as at the time shall be
legal tender for payment of public and private debts.

“Clearing Organization” means The Depository Trust Company, or, if agreed to by
Borrower and Lender, such other Securities Intermediary at which Borrower (or
Borrowing Agent) and Lender maintain accounts.

“Closing Price” on any day means, with respect to the Common Stock (i) if the
Common Stock is listed or admitted to trading on a U.S. securities exchange or
is included in the OTC Bulletin Board Service (operated by the National
Association of Securities Dealers, Inc.), the last reported sale price, regular
way, in the principal trading session on such day on such market on which the
Common Stock is then listed or is admitted to trading (or, if the day of
determination is not a Business Day, the last preceding Business Day) and
(ii) if the Common Stock is not so listed or admitted to trading or if the last
reported sale price is not obtainable (even if the Common Stock is listed or
admitted to trading on such market), the average of the bid prices for the
Common Stock obtained from as many dealers in the Common Stock (which may
include Borrower or its affiliates), but not exceeding three, as shall furnish
bid prices available to Lender.



--------------------------------------------------------------------------------

“Common Stock” means shares of common stock, par value $0.01 per share, of
Lender, or any other security into which the Common Stock shall be exchanged or
converted as the result of any merger, consolidation, other business
combination, reorganization, reclassification, recapitalization or other
corporate action (including, without limitation, a reorganization in
bankruptcy).

“Convertible Notes” means the $100,000,000 aggregate principal amount of 6.00%
Convertible Senior Subordinated Notes due 2012 issued by Lender, or up to
$115,000,000 aggregate principal amount to the extent the option to purchase
additional Convertible Notes is exercised in full as set forth in the
Underwriting Agreement.

“Credit Suisse” means Credit Suisse Group, a Swiss corporation.

“Cutoff Time” shall mean 10:00 a.m. in the jurisdiction of the Clearing
Organization, or such other time on a Business Day by which a transfer of Loaned
Shares must be made by Borrower or Lender to the other, as shall be determined
in accordance with market practice.

“Default” has the meaning set forth in Section 9(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Indenture” means the Senior Subordinated Indenture dated as of April 10, 2002,
between Lender and The Bank of New York Trust Company, N.A. (as successor in
interest to Bank One Trust Company, N.A. and J.P. Morgan Trust Company, National
Association), as trustee, as supplemented by a first supplemental indenture
dated as of April 10, 2002, a second supplemental indenture dated as of
February 22, 2006 and a third supplemental indenture to be dated as of
September 24, 2007, pursuant to which the Convertible Notes were issued.

“Lender’s Designated Account” means the securities account of Lender maintained
on the books of Mellon Investor Services, as transfer agent, and designated
“Standard Pacific Corp. (account number 001-751-85375C10)”.

“Loan” has the meaning set forth in Section 2(b).

“Loan Availability Period” means the period beginning with the date of issuance
of the Convertible Notes and ending on the earliest of (i) October 1, 2012,
(ii) the date as of which Lender has notified Borrower in writing of its
intention to terminate this Agreement at any time after the latest of (x) the
date on which the entire principal amount of the Convertible Notes ceases to be

 

2



--------------------------------------------------------------------------------

outstanding and (y) the date on which the entire principal amount of any
additional convertible securities of Lender that Lender has in writing consented
to permit Borrower to hedge under this Agreement ceases to be outstanding, in
each case, whether as a result of conversion, redemption, repurchase,
cancellation or otherwise and (iii) the date on which this Agreement shall
terminate in accordance with the terms of this Agreement.

“Loaned Shares” means shares of Common Stock initially transferred to Borrower
in a Loan hereunder. If, as the result of a stock dividend, stock split or
reverse stock split, the number of outstanding shares of Common Stock is
increased or decreased, then the number of Loaned Shares under outstanding Loans
shall be proportionately increased or decreased, as the case may be. If any new
or different security (or two or more securities) shall be exchanged for the
outstanding shares of Common Stock as the result of any reorganization, merger,
consolidation, reclassification, recapitalization or other corporate action
(including, without limitation, a reorganization in bankruptcy), such new or
different security (or such two or more securities collectively) shall,
effective upon such exchange, be deemed to become a Loaned Share in substitution
for the former Loaned Share for which such exchange is made and in the same
proportion for which such exchange was made. For purposes of return of Loaned
Shares by Borrower or purchase or sale of securities pursuant to Section 4 or
Section 10, such term shall mean securities of the same issuer, class and
quantity as the Loaned Shares as adjusted pursuant to the two preceding
sentences.

“Maximum Number of Shares” means the lesser of (i) (A) 7,839,809 shares of
Common Stock (as adjusted from time to time as set forth herein, the “Share
Number”), subject to the following adjustments:

(a) If, as the result of a stock dividend, stock split or reverse stock split,
the number of outstanding shares of Common Stock is increased or decreased, the
Share Number shall, effective as of the payment or delivery date of any such
event, be proportionally increased or decreased, as the case may be;

(b) If, pursuant to a merger, consolidation, other business combination,
reorganization, reclassification, recapitalization or other corporate action
(including, without limitation, a reorganization in bankruptcy), the Common
Stock is exchanged for or converted into cash, securities or other property, the
Share Number shall, effective upon such exchange, be adjusted by multiplying the
Share Number at such time by the number of securities, the amount of cash or the
fair market value of any other property exchanged for one share of Common Stock
in such event; minus

(B) the number of shares of Common Stock returned to Lender pursuant to
Section 4 at any time plus the number of Replacement Shares purchased pursuant
to Section 10(b) at any time (in each case, taking into account any adjustments
of the nature described in clauses (a) and (b) above); and

 

3



--------------------------------------------------------------------------------

(ii) the product of (a) the aggregate principal amount of Convertible Notes
outstanding at such time, divided by $1,000 and (b) the Conversion Rate (as
defined in the Indenture).

“Permitted Borrowing Day” means each Business Day from the date of this
Agreement, to, and including, October 5, 2007, and each Business Day from, and
including, the second Business Day following the date on which Lender files it
Quarterly Report on Form 10-Q for the third fiscal quarter of 2007, to, and
including, December 14, 2007, and each Business Day from, and including, the
second Business Day following the date on which Lender files it Annual Report on
Form 10-K for fiscal year 2007, to, and including, March 14, 2007 (and, for the
avoidance of doubt, a Permitted Borrowing Day shall not include any day from
and including October 6, 2007, to and including the first Business Day following
the date on which Lender files it Quarterly Report on Form 10-Q for the third
fiscal quarter of 2007 or any day from and including December 15, 2007, to and
including the first Business Day following the date on which Lender files it
Annual Report on Form 10-K for fiscal year 2007), but Permitted Borrowing Day
shall not include any day with respect to which Lender suspends borrowing
hereunder pursuant to Section 8(d). If on March 14, 2007, there shall not have
been 45 Permitted Borrowing Days from the date of this Agreement through such
date, the parties shall mutually agree on additional Permitted Borrowing Days
consistent with the permitted periods set forth in this definition.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Intermediary” means a “securities intermediary” as defined by
Section 8-102(a)(14) of the UCC.

“Trading Day” means a Business Day on which there is not any suspension under
Section 8(d) or, in the commercially reasonable judgment of Borrower, any
material limitation on trading in the Common Stock.

“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof and as it may be amended from time to time.

“Underwriting Agreement” means the Underwriting Agreement, dated as of the date
hereof, between Lender and the underwriters named therein relating to the
registered public offering of the Convertible Notes.

Section 2. Loans of Shares; Transfers of Loaned Shares. (a) Subject to the terms
and conditions of this Agreement, Lender hereby agrees to make available for
borrowing by Borrower from time to time on any Permitted

 

4



--------------------------------------------------------------------------------

Borrowing Date on or before the Borrowing Termination Date, shares of Common
Stock up to, in the aggregate outstanding at any time, the Maximum Number of
Shares.

(b) Subject to the terms and conditions of this Agreement, Borrower may, from
time to time on any Permitted Borrowing Date on or before the Borrowing
Termination Date by written notice to Lender (a “Borrowing Notice”), initiate a
transaction in which Lender will lend Loaned Shares to Borrower through the
issuance by Lender of such Loaned Shares to Borrower upon the terms, and subject
to the conditions, set forth in this Agreement (each such issuance and loan, a
“Loan”). Such Loan shall be confirmed by a schedule and receipt listing the
Loaned Shares provided by Lender to Borrower (the “Confirmation”). Such
Confirmation shall constitute conclusive evidence with respect to the Loan,
including the number of shares of Common Stock that are the subject of the Loan
to which the Confirmation relates, unless a written objection to the
Confirmation specifying the reasons for the objection is received by Lender
within five Business Days after the delivery of the Confirmation to Borrower.

(c) Notwithstanding anything to the contrary in this Agreement, in no event
shall Borrower be entitled to receive, or shall be deemed to receive, any shares
of Common Stock if, immediately upon giving effect to such receipt of such
shares, (i) the “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and the rules promulgated thereunder) of shares of Common Stock by
Borrower or any affiliate of Borrower subject to aggregation with Borrower under
such Section 13 and rules or any “group” (within the meaning of such Section 13
and rules) of which Borrower is a member (collectively, “Borrower Group”) would
be equal to or greater than 9.9% or more of the outstanding shares of Common
Stock or (ii) Borrower or any “affiliate” or “associate” of Borrower, would be
an “interested stockholder” of Lender, as all such terms are defined in
Section 203 of the Delaware General Corporation Law. If any delivery owed to
Borrower hereunder is not made, in whole or in part, as a result of this
provision, Lender’s obligation to make such delivery shall not be extinguished
and Lender shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Borrower gives notice to Lender that
such delivery would not result in Borrower Group directly or indirectly so
beneficially owning in excess of 9.9% of the outstanding shares of Common Stock
or Borrower or any “affiliate” or “associate” of Borrower becoming an
“interested stockholder”, as described in clauses (i) and (ii) above; provided
that Lender shall not be required to deliver any Loaned Shares after the
Borrowing Termination Date. Notwithstanding anything to the contrary in this
Agreement, Lender shall not be liable to Borrower for any delivery of Loaned
Shares in contravention of this Section 2(c) if Lender has not been notified by
Borrower in writing that such delivery would contravene provisions of this
paragraph.

 

5



--------------------------------------------------------------------------------

(d) Lender shall transfer the Loaned Shares for any Loan to Borrower on or
before the Cutoff Time on the date specified in the related Borrowing Notice
(which shall be no earlier than the third Business Day following the date of
such Borrowing Notice, unless otherwise agreed to by Lender). Delivery of the
Loaned Shares to Borrower shall be made in the manner set forth under Section 11
below. Borrower currently intends to initiate Loans for an aggregate number of
Loaned Shares equal to the Maximum Number of Shares prior to the Borrowing
Termination Date and sell such Loaned Shares pursuant to Lender’s registration
statement that is effective under the Securities Act with respect to the Loaned
Shares.

(e) Notwithstanding anything to the contrary in this Agreement, Borrower or its
affiliates shall not transfer or dispose of any Loaned Shares unless such Loaned
Shares are sold by Borrower or such affiliate on a Permitted Borrowing Day
pursuant to a registration statement that is effective under the Securities Act.
Nothing herein shall prohibit transfers among subsidiaries of Credit Suisse that
are not pursuant to an effective registration statement, provided that transfers
by such transferee subsidiaries shall remain subject to the provisions of the
foregoing sentence. Borrower may not initiate any Loan hereunder unless Lender
has a registration statement effective under the Securities Act with respect to
the Loaned Shares.

Section 3. Loan Fee. Borrower agrees to pay Lender a single loan fee per Loan (a
“Loan Fee”) equal to $0.01 per Loaned Share. The Loan Fee shall be paid by
Borrower on or before the time of transfer of the Loaned Shares pursuant to
Section 2(d) on a delivery-versus-payment basis through the facilities of the
Clearing Organization.

Section 4. Loan Terminations. (a) Borrower may terminate all or any portion of a
Loan or Loans on any Business Day by giving written notice thereof to Lender and
transferring the corresponding number of Loaned Shares to Lender, without any
consideration being payable in respect thereof by Lender to Borrower.

(b) All Loans outstanding, if any, on the date this Agreement terminates
pursuant to Section 13 (the “Facility Termination Date”) shall terminate on such
date and any and all outstanding Loaned Shares shall be delivered by Borrower to
Lender, without any consideration being payable in respect thereof by Lender to
Borrower, no later than the fifth Business Day following the Facility
Termination Date.

(c) If a Loan is terminated upon the occurrence of a Default as set forth in
Section 9, the Loaned Shares shall be delivered by Borrower to Lender, without
any consideration being payable in respect thereof by Lender to Borrower, no
later than the third Business Day following the termination date of such Loan as
provided in Section 9.

 

6



--------------------------------------------------------------------------------

(d) If on any date, the aggregate number of Loaned Shares under Loans
outstanding exceeds the Maximum Number of Shares, the number of Loaned Shares in
excess of the Maximum Number of Shares shall be delivered by Borrower to Lender,
without any consideration being payable in respect thereof by Lender to
Borrower, no later than the third Business Day following such date.

Section 5. Distributions. (a) If at any time when there are Loaned Shares
outstanding under this Agreement Lender pays a cash dividend or makes a cash
distribution in respect of all its outstanding Common Stock, Borrower shall pay
to Lender (whether or not Borrower is a holder of any or all of the outstanding
Loaned Shares), within three Business Days after the payment of such dividend or
distribution, an amount in cash equal to the product of (i) the amount per share
of Common Stock of such dividend or distribution and (ii) the number of Loaned
Shares outstanding on the record date for such distribution.

(b) If at any time when there are Loaned Shares outstanding under this Agreement
Lender makes a distribution in respect of all its outstanding Common Stock
(other than a distribution upon liquidation or a reorganization in bankruptcy)
in property or securities, including any options, warrants, rights or privileges
in respect of securities (other than a distribution of Common Stock, but
including any options, warrants, rights or privileges exercisable for,
convertible into or exchangeable for Common Stock) (a “Non-Cash Distribution”),
Borrower shall deliver to Lender (whether or not Borrower is a holder of any or
all of the outstanding Loaned Shares) in kind, within three Business Days after
the date of such Non-Cash Distribution, the property or securities distributed,
in an amount equal to the product of (i) the amount per share of Common Stock of
such Non-Cash Distribution and (ii) the number of Loaned Shares outstanding on
the record date for such distribution.

Section 6. Rights in Respect of Loaned Shares. (a) Except as otherwise provided
in this Agreement, Borrower, insofar as it is the record owner of the Loaned
Shares, shall have all of the incidents of ownership in respect of such Loaned
Shares, until it delivers such Loaned Shares to Lender pursuant to the terms
hereof.

(b) Borrower hereby waives the right, on behalf of itself and its affiliates, to
vote, or to provide any consent or to take any similar action with respect to,
the Loaned Shares in the event that the record date or deadline for such vote,
consent or other action falls during the term of the Loan. Borrower agrees that
it or any of its affiliates that is the record owner of any Loaned Shares will
not vote such Loaned Shares on any matter submitted to a vote of Lender’s
stockholders generally.

Section 7. Representations and Warranties. (a) Each of Borrower and Lender
represent and warrant to the other that:

(i) it has full power to execute and deliver this Agreement, to enter into the
Loans contemplated hereby and to perform its obligations hereunder;

 

7



--------------------------------------------------------------------------------

(ii) it has taken all necessary action to authorize such execution, delivery and
performance;

(iii) this Agreement constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms; and

(iv) the execution, delivery and performance of this Agreement does not and will
not violate, contravene, or constitute a default under, (A) its certificate of
incorporation, bylaws or other governing documents, (B) any laws, rules or
regulations of any governmental authority to which it is subject, (C) any
contracts, agreements or instrument to which it is a party or (D) any judgment,
injunction, order or decree by which it is bound.

(b) Lender represents and warrants to Borrower, as of the date hereof, and as of
the date any Loaned Shares are transferred to Borrower in respect of any Loan
hereunder, that the Loaned Shares have been duly authorized and, upon the
issuance and delivery of any Loaned Shares to Borrower in accordance with the
terms and conditions hereof, and subject to the contemporaneous or prior receipt
of the applicable Loan Fee by Lender, will be duly authorized, validly issued,
fully paid nonassessible shares of Common Stock; and the stockholders of Lender
have no preemptive rights with respect to the Loaned Shares.

(c) Lender represents and warrants to Borrower, (i) as of the date hereof, and
as of the date any Loaned Shares are transferred to Borrower in respect of any
Loan hereunder, that the outstanding shares of Common Stock are listed on The
New York Stock Exchange (the “NYSE”) and (ii) as of the date any Loaned Shares
are transferred to Borrower in respect of any Loan hereunder, that the Loaned
Shares have been approved for listing on the NYSE, subject to official notice of
issuance.

(d) Lender represents and warrants to Borrower, as of the date any Loaned Shares
are transferred to Borrower in respect of any Loan hereunder, Lender is not
“insolvent” (as such term is defined under Section 101(32) of Title 11 of the
United States Code (the “Bankruptcy Code”)) and Lender would be able to purchase
the Maximum Number of Shares in compliance with the corporate law of Lender’s
jurisdiction of incorporation.

(e) Lender represents to Borrower that for United States tax purposes it is a
resident of the United States.

 

8



--------------------------------------------------------------------------------

(f) The representations and warranties of Borrower and Lender under this
Section 7 shall remain in full force and effect at all times during the term of
this Agreement and shall survive the termination for any reason of this
Agreement.

Section 8. Covenants. (a) Lender agrees and acknowledges that Borrower has
represented to it that it is a “financial institution,” “swap participant” and
“financial participant” within the meaning of Sections 101(22), 101(53C) and
101(22A) of Title 11 of the Bankruptcy Code. The parties hereto further agree
and acknowledge (A) that this Agreement is intended to be (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that Borrower is intended to be entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code.

(b) Lender shall, on any day on which Lender effects any repurchase of Common
Stock, give Borrower a written notice of its Outstanding Shares (as defined
below) (a “Repurchase Notice”) if, following such repurchase, the Outstanding
Shares shall have decreased by more than 1.0% since the immediately preceding
Repurchase Notice (or, in the case of the first such Repurchase Notice, the
Outstanding Shares as of the date hereof). The “Outstanding Shares” as of any
day is the number of shares of Common Stock outstanding on such day, including
all outstanding Loaned Shares; provided that as of any date, for purposes of
calculating Outstanding Shares as of the date of the immediately preceding
Repurchase Notice, such number shall be adjusted as set forth in clauses (a) and
(b) of the definition of “Maximum Number of Shares” above, to the same extent
Shares are adjusted therein, and only to the extent that any of the events
listed in such clauses (a) and (b) have occurred between the date of the
immediately preceding Repurchase Notice and such date.

(c) Borrower agrees that if any Loans are outstanding, the Loaned Shares for
such Loans or Borrower’s short positions resulting from such Loans, will be used
solely for the purpose of directly or indirectly facilitating the sale and
hedging of the Convertible Notes by the holders thereof.

(d) Notwithstanding anything contained herein to the contrary, Lender may, in
its sole discretion, upon written notice to Borrower, suspend its obligation to
make available for borrowing hereunder shares of Common Stock for up to 15
Business Days, if Lender possesses material non-public information and Lender
has determined in good faith that it is in the best interests of Lender to
suspend its obligations hereunder for such period to avoid premature disclosure
of such material non-public information.

 

9



--------------------------------------------------------------------------------

Section 9. Events of Default. (a) All Loans, and any further obligation to make
Loans under this Agreement, may, at the option of Lender by a written notice to
Borrower (which option shall be deemed exercised, even if no notice is given,
immediately on the occurrence of an event specified in either Section 9(a)(iii)
or (iv) below), be terminated (A) immediately on the occurrence of any of the
events set forth in either Section 9(a)(iii) or (iv) below and (B) two Business
Days following such notice on the occurrence of any of the other events set
forth below (each, a “Default”):

(i) Borrower fails to deliver Loaned Shares to Lender as required by Section 4;

(ii) Borrower fails to deliver or pay to Lender when due any cash, securities or
other property as required by Section 5;

(iii) the filing by or on behalf of Borrower of a voluntary petition or an
answer seeking reorganization, arrangement, readjustment of its debts or for any
other relief under any bankruptcy, reorganization, receivership, compromise,
arrangement, insolvency, readjustment of debt, dissolution, winding-up or
liquidation or similar act or law, of any state, federal or other applicable
foreign jurisdictions, now or hereafter existing (“Bankruptcy Law”), or any
action by Borrower for, or consent or acquiescence to, the appointment of a
receiver, trustee, custodian or similar official of Borrower, or of all or a
substantial part of its property; or the making by Borrower of a general
assignment for the benefit of creditors; or the admission by Borrower in writing
of its inability to pay its debts as they become due;

(iv) the filing of any involuntary petition against Borrower in bankruptcy or
seeking reorganization, arrangement, readjustment of its debts or for any other
relief under any Bankruptcy Law and an order for relief by a court having
jurisdiction in the premises shall have been issued or entered therein; or any
other similar relief shall be granted under any applicable federal or state law
or law of any other applicable foreign jurisdictions; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee or other officer having similar powers over
Borrower or over all or a part of its property shall have been entered; or the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrower or of all or a substantial part of its property or the issuance of a
warrant of attachment, execution or similar process against any substantial part
of the property of Borrower; and continuance of any such event for 15
consecutive calendar days unless dismissed, bonded to the satisfaction of the
court having jurisdiction in the premises or discharged;

 

10



--------------------------------------------------------------------------------

(v) Borrower fails to provide any indemnity as required by Section 12;

(vi) Borrower notifies Lender of its inability to or intention not to perform
Borrower’s obligations hereunder or otherwise disaffirms, rejects or repudiates
any of its obligations hereunder; or

(vii) any representation made by Borrower under this Agreement in connection
with any Loan or Loans hereunder shall be incorrect or untrue in any material
respect during the term of any Loan hereunder or Borrower fails to comply in any
material respect with any of its covenants or agreements under this Agreement.

Section 10. Lender’s Remedies.

(a) Notwithstanding anything to the contrary herein, if, (i) Lender terminates
any Loan pursuant to Section 9, (ii) all outstanding Loans terminate pursuant to
Section 4(b) or (iii) Borrower is required to return Loaned Shares pursuant to
Section 4(d) and, in any such case, at the time of such termination or on the
date on which Borrower is required to return Loaned Shares pursuant to
Section 4(d), as the case may be, the purchase of Common Stock in an amount
equal to all or any portion of the number of Loaned Shares to be delivered to
Lender in accordance with Section 4 shall (A) be prohibited by any law, rules or
regulation of any governmental authority to which it is or would be subject,
(B) violate, or would upon such purchase likely violate, any order or
prohibition of any court, tribunal or other governmental authority, (C) require
the prior consent of any court, tribunal or governmental authority prior to any
such repurchase or (D) subject Borrower, in the commercially reasonable judgment
of Borrower, to any liability or potential liability under any applicable
federal securities laws (including, without limitation, Section 16 of the
Exchange Act) (each of (A), (B), (C) and (D), a “Legal Obstacle”), then, in each
case, Borrower shall immediately notify Lender of the Legal Obstacle and the
basis therefor, whereupon Borrower’s obligations under Section 4 shall be
suspended until such time as no Legal Obstacle with respect to such obligations
shall exist (a “Repayment Suspension”). Following the occurrence of and during
the continuation of any Repayment Suspension, Borrower shall use commercially
reasonable efforts to remove or cure the Legal Obstacle as promptly as
reasonably practicable. If Borrower is unable to remove or cure the Legal
Obstacle within five Business Days of the termination of the Loan by Lender
under Section 9, the termination of the Loan under Section 4(b) or the date on
which Borrower is required to return Loaned Shares pursuant to Section 4(d), as
the case may be, Borrower shall pay to Lender, in lieu of the delivery of Loaned
Shares in accordance with Section 4, an

 

11



--------------------------------------------------------------------------------

amount in immediately available funds (the “Replacement Cash”) equal to the
product of the Closing Price as of the Business Day immediately preceding the
date Borrower makes such payment and the number of Loaned Shares otherwise
required to be delivered.

(b) If Borrower shall fail to deliver Loaned Shares to Lender pursuant to
Section 4(c) when due, then, in addition to any other remedies available to
Lender under this Agreement or under applicable law, Lender shall have the right
(upon prior written notice to Borrower) to purchase a like number of shares of
Common Stock (“Replacement Shares”) in the principal market for such securities
in a commercially reasonable manner; provided that if any Repayment Suspension
or failure to deliver shall exist and be continuing, Lender may not exercise its
right to purchase Replacement Shares unless Borrower shall fail to deliver the
Loaned Shares or pay the Replacement Cash to Lender when due in accordance with
Section 10(a) above. To the extent Lender shall exercise such right, Borrower’s
obligation to return a like amount of Loaned Shares or to pay the Replacement
Cash, as applicable, shall terminate and Borrower shall be liable to Lender for
the purchase price of Replacement Shares (plus all other amounts, if any, due to
Lender hereunder), all of which shall be due and payable within three Business
Days of notice to Borrower by Lender of the aggregate purchase price of the
Replacement Shares. The purchase price of Replacement Shares purchased under
this Section 10(b) shall include broker’s fees and commissions and all other
reasonable costs, fees and expenses related to such purchase.

Section 11. Transfers. (a) All transfers of Loaned Shares to Borrower hereunder
shall be made by the crediting by a Clearing Organization of such financial
assets to the Borrower’s “securities account” (within the meaning of
Section 8-501 of the UCC) maintained with such Clearing Organization. All
transfers of Loaned Shares to Lender hereunder shall be made by the crediting of
such Loaned Shares to Lender’s Designated Account. In every transfer of
“financial assets” (within the meaning of Section 8-102 of the UCC) hereunder,
the transferor shall take all steps necessary (i) to effect a delivery of such
financial assets to the transferee under Section 8-301 of the UCC, or to cause
the creation of a security entitlement in favor of the transferee in such
financial assets under Section 8-501 of the UCC, (ii) to enable the transferee
to obtain “control” (within the meaning of Section 8-106 of the UCC), and
(iii) to provide the transferee with comparable rights under any similar law or
regulation of any other jurisdiction that is applicable to such transfer.

(b) Except as otherwise provided herein, all transfers of cash hereunder to
Borrower or Lender shall be by wire transfer in immediately available, freely
transferable funds.

(c) A transfer of securities or cash may be effected under this Section 11 on
any day except (i) a day on which the transferee is closed for business at its

 

12



--------------------------------------------------------------------------------

principal address or (ii) a day on which a Clearing Organization or wire
transfer system is closed, if the facilities of such Clearing Organization or
wire transfer system are required to effect such transfer.

Section 12. Indemnities. (a) Lender hereby agrees to indemnify and hold harmless
Borrower and its affiliates and its former, present and future directors,
officers, employees and other agents and representatives from and against any
and all liabilities, judgments, claims, settlements, losses, damages, fees,
liens, taxes, penalties, obligations and expenses (including, without
limitation, any losses relating to Borrower’s market activities as a consequence
of becoming, or of the risk of becoming, subject to Section 16(b) of the
Exchange Act, including, without limitation, any forbearance from market
activities or cessation of market activities and any losses in connection
therewith) incurred or suffered by any such person or entity directly or
indirectly arising from, by reason of, or in connection with, (i) any breach by
Lender of any of its representations or warranties contained in Section 7 or
(ii) any breach by Lender of any of its covenants or agreements in this
Agreement.

(b) Borrower hereby agrees to indemnify and hold harmless Lender and its
affiliates and its former, present and future directors, officers, employees and
other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses, incurred or suffered by any such person or entity
directly or indirectly arising from, by reason of, or in connection with (i) any
breach by Borrower of any of its representations or warranties contained in
Section 7 or (ii) any breach by Borrower of any of its covenants or agreements
in this Agreement.

(c) In case any claim or litigation which might give rise to any obligation of a
party under this Section 12 (each an “Indemnifying Party”) shall come to the
attention of the party seeking indemnification hereunder (the “Indemnified
Party”), the Indemnified Party shall promptly notify the Indemnifying Party in
writing of the existence and amount thereof; provided that the failure of the
Indemnified Party to give such notice shall not adversely affect the right of
the Indemnified Party to indemnification under this Agreement, except to the
extent the Indemnifying Party is materially prejudiced thereby. The Indemnifying
Party shall promptly notify the Indemnified Party in writing if it accepts such
claim or litigation as being within its indemnification obligations under this
Section 12. Such response shall be delivered no later than 30 days after the
initial notification from the Indemnified Party; provided that, if the
Indemnifying Party reasonably cannot respond to such notice within 30 days, the
Indemnifying Party shall respond to the Indemnified Party as soon thereafter as
reasonably possible.

 

13



--------------------------------------------------------------------------------

(d) An Indemnifying Party shall be entitled to participate in and, if (i) in the
judgment of the Indemnified Party such claim can properly be resolved by money
damages alone and the Indemnifying Party has the financial resources to pay such
damages and (ii) the Indemnifying Party admits that this indemnity fully covers
the claim or litigation, the Indemnifying Party shall be entitled to direct the
defense of any claim at its expense, but such defense shall be conducted by
legal counsel reasonably satisfactory to the Indemnified Party. An Indemnified
Party shall not make any settlement of any claim or litigation under this
Section 12 without the written consent of the Indemnifying Party.

Section 13. Termination of Agreement. (a) This Agreement shall terminate upon
the earliest of (i) completion of the Loan Availability Period, (ii) the written
agreement of Lender and Borrower to so terminate, (iii) upon the termination of
the Underwriting Agreement without issuance of the Convertible Notes, and
(iv) the occurrence of a Default as set forth in Section 9.

(b) Unless otherwise agreed in writing by Borrower and Lender, the provisions of
Section 12 shall survive the termination of this Agreement.

Section 14. [Intentionally Omitted]

Section 15. Delivery of Shares. Notwithstanding anything to the contrary herein,
Borrower may, by prior notice to Lender, satisfy its obligation to deliver any
shares of Common Stock or other securities on any date due under the terms of
this Agreement (an “Original Delivery Date”) by making separate deliveries of
shares of Common Stock or such other securities, as the case may be, at more
than one time on or prior to such Original Delivery Date, so long as the
aggregate number of shares of Common Stock and other securities so delivered on
or prior to such Original Delivery Date is equal to the number required to be
delivered on such Original Delivery Date. In addition, if Borrower is unable to
satisfy its obligations to deliver any shares of Common Stock or other
securities on any Original Delivery Date due to illiquidity in the market for
such shares or securities then, Borrower shall, upon prior written notice to
Lender, deliver such shares or securities as promptly as practicable thereafter;
provided that delivery of any such shares or securities shall not be delayed
pursuant to this sentence by more than five Business Days.

Section 16. Notices; Role of Borrowing Agent. (a) All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when received.

(b) Credit Suisse, New York branch, in its capacity as Borrowing Agent will be
responsible for (A) issuing any required confirmations and statements to
Borrower and Lender, (B) maintaining any books and records relating to this
Agreement in accordance with its standard practices and procedures and in

 

14



--------------------------------------------------------------------------------

accordance with applicable law and (C) unless otherwise requested by Borrower,
receiving, delivering, and safeguarding Borrower’s funds and any securities in
connection with this Agreement, in accordance with its standard practices and
procedures and in accordance with applicable law.

(i) Borrowing Agent is acting in connection with this Agreement solely in its
capacity as Borrowing Agent for Lender and Borrower pursuant to instructions
from Borrower and Lender. Borrowing Agent shall have no responsibility or
personal liability to Lender or Borrower arising from any failure by Lender or
Borrower to pay or perform any obligations hereunder, or to monitor or enforce
compliance by Lender or Borrower with any obligation hereunder. Each of Lender
and Borrower agrees to proceed solely against the other to collect or recover
any securities or monies owing to it in connection with or as a result of this
Agreement. Borrowing Agent shall otherwise have no liability in respect of this
Agreement, except for its gross negligence or willful misconduct in performing
its duties as Borrowing Agent.

(ii) Any and all notices, demands, or communications of any kind relating to
this Agreement between Lender and Borrower shall be transmitted exclusively
through Borrowing Agent at the following address:

Credit Suisse, New York branch

Eleven Madison Avenue

New York, NY 10010-3629

For payments and deliveries:

Facsimile No.: (212) 325 8175

Telephone No.: (212) 325 8678 / (212) 325 3213

For all other communications:

Facsimile No.: (212) 325 8173

Telephone No.: (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212) 538 6886

(iii) The date and time of the Agreement evidenced hereby will be furnished by
the Borrowing Agent to Lender and Borrower upon written request.

(iv) The Borrowing Agent will furnish to Lender upon written request a statement
as to the source and amount of any remuneration received or to be received by
the Borrowing Agent in connection with this Agreement.

 

15



--------------------------------------------------------------------------------

(v) Lender and Borrower each represents and agrees (A) that this Agreement is
not unsuitable for it in the light of such party’s financial situation,
investment objectives and needs and (B) that it is entering into this Agreement
in reliance upon such tax, accounting, regulatory, legal and financial advice as
it deems necessary and not upon any view expressed by the other or the Borrowing
Agent.

(vi) Borrower is regulated by The Securities and Futures Authority and has
entered into this Agreement as principal. The time at which this Agreement was
executed will be notified to Lender (through the Borrowing Agent) on request.

Section 17. Governing Law; Submission To Jurisdiction; Severability. (a) This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, but excluding any choice of law provisions that would require
the application of the laws of a jurisdiction other than New York.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY SUCH COURT, SOLELY
FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS
OBLIGATIONS HEREUNDER OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY LOAN
HEREUNDER AND (B) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS PLACE OF
RESIDENCE OR DOMICILE.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT THAT IT MAY HAVE TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d) To the extent permitted by law, the unenforceability or invalidity of any
provision or provisions of this Agreement shall not render any other provision
or provisions herein contained unenforceable or invalid.

Section 18. Counterparts. This Agreement may be executed in any number of
counterparts, and all such counterparts taken together shall be deemed to
constitute one and the same agreement.

 

16



--------------------------------------------------------------------------------

Section 19. Amendments. No amendment or modification in respect of this
Agreement shall be effective unless it shall be in writing and signed by the
parties hereto.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto to have executed this Share Lending
Agreement as of the date and year first above written.

 

STANDARD PACIFIC CORP.     CREDIT SUISSE INTERNATIONAL as Lender     as Borrower
By:  

/s/ Andrew H. Parnes

    By:  

/s/ Sayedur Khan

Name:   Andrew H. Parnes     Name:   Sayedur Khan Title:   Executive Vice
President – Finance and Chief Financial Officer     Title:   Authorized
Signatory       By:  

/s/ Ulrike Schefe

      Name:   Ulrike Schefe       Title:   Authorized Signatory       CREDIT
SUISSE, NEW YORK BRANCH       as Borrowing Agent       By:  

/s/ Louis J. Impellizeri

      Name:   Louis J. Impellizeri       Title:   Director

 

18